ICJ_096_FisheriesJurisdiction_ESP_CAN_1995-05-02_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PECHERIES

(ESPAGNE c. CANADA)

ORDONNANCE DU 2 MAI 1995

1995

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE
(SPAIN vy. CANADA)

ORDER OF 2 MAY 1995
Mode officiel de citation:

Compétence en matière de pêcheries (Espagne c. Canada),
ordonnance du 2 mai 1995, C.L.J. Recueil 1995, p. 87

Official citation:

Fisheries Jurisdiction (Spain v. Canada),
Order of 2 May 1995, I.C.J. Reports 1995, p. 87

 

de vente:
ISSN 0074-4441 sale number 660

ISBN 92-1-070723-0

 

 

 
87

COUR INTERNATIONALE DE JUSTICE

1995 ANNÉE 1995
2 mai

Rôle général
n° 96 2 mai 1995

AFFAIRE DE LA COMPÉTENCE
EN MATIÈRE DE PECHERIES

(ESPAGNE c. CANADA)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les articles 44 et 48 de son Règle-

ment,

Vu la requête enregistrée au Greffe de la Cour le 28 mars 1995, par
laquelle le Royaume d’Espagne a introduit une instance contre le Canada
au sujet d’un différend relatif à certains aspects de la compétence exercée

par le Canada en matière de pêcheries;

Considérant que communication de la requête a été donnée au Canada

le jour même du dépôt de celle-ci;

Considérant que, dans ladite requête, l'Espagne fonde la compétence
de la Cour sur les déclarations faites par les deux Parties conformément

au paragraphe 2 de l’article 36 du Statut;

Considérant que, par une lettre en date du 21 avril 1995, l'ambassadeur
du Canada aux Pays-Bas a notamment fait savoir à la Cour que, de l’avis

de son gouvernement, celle-ci

«n’a manifestement pas la compétence nécessaire pour se prononcer
sur la requête introduite par l'Espagne ... en raison de l’alinéa d) du
paragraphe 2 de la déclaration du 10 mai 1994 par laquelle le

Canada a accepté la compétence obligatoire de la Cour»;

Considérant que, au cours d’une réunion que le Président de la Cour a
tenue avec les représentants des Parties le 27 avril 1995, il a été convenu

4
88 COMPÉTENCE PÊCHERIES (ORD. 2 V 95)

qu’il serait statué séparément, avant toute procédure sur le fond, sur la
question de la compétence de la Cour en l’espèce; et que les Parties sont
également convenues, au cours de la méme réunion, des délais pour le
dépôt des pièces de la procédure sur cette question;

Considérant qu’il est nécessaire que la Cour soit informée de tous les
moyens de fait et de droit sur lesquels les Parties se fondent à ce sujet;

Compte tenu de l’accord intervenu entre les Parties, consultées en vertu
de l’article 31 du Règlement, au sujet de la procédure,

Décide que les pièces de la procédure écrite porteront d’abord sur la
question de la compétence de la Cour pour connaître du différend;

Fixe comme suit la date d’expiration des délais pour le dépôt de ces
pièces:

Pour le mémoire du Royaume d’Espagne, le 29 septembre 1995;

Pour le contre-mémoire du Canada, le 29 février 1996;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le deux mai mil neuf cent quatre-vingt-quinze, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement du Royaume
d’Espagne et au Gouvernement du Canada.

Le Président,
{Signé) Mohammed BEDJAOUI.

Le Greffier,
{Signé) Eduardo VALENCIA-OSPINA.
